COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      David N. Manning v. Wilma J. Manning

Appellate case number:    01-12-00543-CV

Trial court case number: 60486

Trial court:              300th District Court of Brazoria County

       The record was due in the above-referenced appeal on July 20, 2012. The clerk’s record
has been filed. The reporter’s record has not been filed.

        On September 11, 2012, the Clerk notified appellant that the court reporter responsible
for preparing the record had informed the Court that appellant had not made arrangements to pay
for the record. The Clerk further directed appellant to submit written evidence to the Court, no
later than October 1, 2012, that appellant had paid, or had made arrangements to pay, the
reporter’s fee for preparing the record. Otherwise, appellant’s brief would be due. See TEX. R.
APP. P. 37.3(c). Appellant has not provided the Court with proof of payment to the court
reporter.

        Accordingly, appellant is ORDERED to file his brief no later than 30 days from the
date of this order. The Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id.

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court


Date: February 15, 2013